Citation Nr: 0938035	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for bipolar disorder.  
When this case was previously before the Board in May 2007, 
it was remanded for additional development of the record and 
to ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that bipolar 
disorder was present prior to service.

2.  The Veteran's preexisting bipolar disorder increased in 
severity in service.


CONCLUSION OF LAW

Bipolar disorder was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2009).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

On a report of medical history in July 1988, the Veteran 
denied frequent trouble sleeping, depression or excessive 
worry, loss of memory and nervous trouble.  He indicated he 
had seen a physician to talk about family problems.  A 
psychiatric evaluation on the enlistment examination in July 
1988 was normal.   

Of record is a Medical Board report.  This reflects that the 
Veteran had been admitted to a hospital in Saudi Arabia in 
February 1991, and then transferred to the present facility 
later that month.  It was stated that he had been 
unexpectedly deployed to Desert Storm, and that shortly after 
his arrival in the Middle East, the command reported 
observing symptoms including increasing agitation, erratic 
behavior, anger outbursts and increasing social withdrawal.  
He endorsed auditory hallucinations.  He first came to 
psychiatric attention at age 17 when he was hospitalized for 
confusion, racing thoughts and acting weird.  He was 
diagnosed with schizophrenia and treated with medication with 
marginal success.  During outpatient treatment, he was re-
evaluated and diagnosed with bipolar disorder, manic.  He was 
treated with medication with complete resolution of his 
psychotic symptoms.  The Veteran discontinued the medications 
on his own and entered service without revealing his 
psychiatric background.  The diagnosis was bipolar disorder, 
manic, with mood congruent psychotic features.  It was 
concluded that his condition had existed prior to service and 
was not service aggravated.  The precipitation stress was 
routine military service.  

Initially, it must be determined whether bipolar disorder was 
present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2009).  

The medical evidence of record clearly and unmistakably shows 
that the Veteran had bipolar disorder prior to service.  In 
this regard, the Board points out that the Veteran has never 
disputed this fact.  As noted above, it was reported during 
service that the Veteran had sought treatment for psychiatric 
problems prior to service.  It is significant to point out 
that the Medical Board report specifically indicated that the 
Veteran's history, which had been obtained from him and the 
available records, was considered to be reliable.  In 
addition, post-service treatment records confirm the pre-
service hospitalization for psychiatric symptoms.  Thus, the 
Board concludes that there is clear and unmistakable evidence 
that bipolar disorder was present prior to service.  

It must now be determined whether the preexisting disability 
was aggravated by service.  As discussed above, VA must show 
by clear and unmistakable evidence that the Veteran's 
preexisting disability was not aggravated by his service.  
The record establishes that the Veteran has continued to 
receive treatment following service for bipolar disorder.  

The Veteran was afforded a VA psychiatric examination in July 
2009.  The diagnosis was bipolar disorder, not otherwise 
specified.  The examiner stated that the Veteran had no 
significant remission periods and that there were times the 
symptoms become so severe that he became suicidal.  He 
related that he was unable to resolve the question as to 
whether the Veteran's preexisting bipolar disorder had 
increased in severity in service without resorting to 
speculation.  He observed that the Veteran had been diagnosed 
with bipolar disorder prior to service, and had been treated 
for severe anxiety reaction in service.  The examiner stated 
that bipolar disorder often presents with severe anxiety, and 
the diagnosed severe anxiety disorder was most likely a 
symptom of the previously diagnosed bipolar disorder.  He 
noted that it was very common that bipolar disorder relapses 
throughout a patient's life, even with treatment.  He added 
that some patients suffer relapses only when under some 
stresses and if there are no stresses, they may not have 
relapses.  The Veteran's anxiety reaction could have been 
triggered by the stress he underwent in service, or he would 
have had that anxiety reaction even if he had not entered 
service; likewise the increase in severity of his condition 
could have been caused by his in-service stresses and it is 
also possible that the increase in severity of his condition 
would have been there even if he had not joined the service.  

The examiner's opinion, which was based on a review of the 
claims folder, essentially concedes that the preexisting 
bipolar disorder increased in severity in service.  The next 
question is, therefore, whether that increase was the result 
of the natural progression of the disorder.  In this regard, 
the examiner provided a speculative opinion that it could 
have been the stress of service causing the increase in 
severity or the condition could have increased even if he had 
not joined the service.  Such opinion does not rise to the 
level of clear and unmistakable evidence to rebut the 
presumption of aggravation.  Thus, resolving all doubt in the 
Veteran's favor, the Board finds that that the Veteran's 
preexisting bipolar disorder was aggravated by service, and 
service connection is warranted.  


ORDER

Service connection for bipolar disorder as aggravated by 
service is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


